Title: From George Washington to George Ball, 7 May 1797
From: Washington, George
To: Ball, George



Sir,
Mount Vernon 7th May 1797.

By the Post of friday I received, with no small degree of surprise, your letter dated the 24th Ulto with a Post mark on the back dated Lancaster Courthouse the 29th.
Had not the matter you complain of been discussed and explained, at the time our bargain was closed for the Gloucester Land there might, in appearance, have been more cause for the observations you have been pleased to make than you have ground for at present. But, in turn, let me observe that there are some views of the subject which seem to have escaped you altogether.
First then I never did, or could, (unless I was so hurried & distracted with business at the time as not to know what I wrote, & have entirely forgot since what I did write) offer the Land to Mr Fitzhugh with an interest on the Cost of 5 prCt or the legal Interest of Virginia—because I was a resident of a State where the legal Interest is 6 prCt—and because the Interest of the U.

States by which all my money transactions have been regulated is 6 prCt also.
Secondly, for argument sake, admit, that I did in explicit terms offer it to Mr Fitzhugh for £800 with an interest expressed of 5 prCt from august 1789 until it was conveyed 1/4 of the money to be paid down, and the other 3/4ths in annual instalments, and moreover, that upon his declining to take it, it was tendered to you on the same terms. What followed? Did I not inform you upon your applying to me on this business that I should certainly be at home by the 20th of March when the bargain might be compleated? Did you not promise to be there by that time?—Yes—Did you come?—No—Did you not then write me that you would certainly be here by the first of April, hoping I would not dispose of the land to another? Did you come at that time?—No—Does the latter, under the circumstances of your own failures, prove that you thought me bound by the offer I had made? was it reasonable that I should be tied & you left at liberty to come at this, or that time, or not at all as it might suit your convenience? I am mistaken indeed in my principles of justice & ideas of propriety, if I was not as much at liberty the day you came here to make a new bargain for the land as I was to offer it in the first instance; having however settled the terms in my own mind I was not disposed to take any advantage of your then seeming solicitude to avail yourself of the purchase.
But, thirdly, I will go further, and for argument sake, put all these matters aside, and then ask, how far you have acted up to what I had a right to expect from the purchaser, according to your own ideas of the proffer made to Mr Fitzhugh? £800 with an interest of 5 prCt from August 1789 until April 1797 would have amounted to about £1150—the fourth of which wd have exceeded £287. How much of this did you Pay me? the rect will answer £197.
There is a strong insinuation in your letter, though you scorn to take advantage of it, you add, that I have brought myself under the lash of the Law. If you think so Sir, & feel the least disposed to inflict the penalty—spare me not try it. I believe you would soon be convinced that there is a material difference between fixing a price on land for sale wch may be purchased or not & receiving an interest of 6 prCt on a Bond, or other debt which is due & must be pd. I had resolved in my own mind (and if I am not mistaken I

told you so [)] that if I parted with the land at all, I would have the sum I paid for it with an interest of 6 prCt as compensation for lying out of my money (more than 8 years) & for some incidental expences which have been incurred. When then a Gentleman at the distance of 2 or 300 [miles] applied by letter to know if I would sell, and on what terms; and when I knew that this way of transacting the business might be attended with delay I conceived the most eligable mode to place both parties on a certainty was to declare what it cost and that I expected interest until it was paid—To have named a gross sum would, if the bargain had been long in negociation, have defeated my own views—or if the interest thereon at the close was added it might have been considered as an imposition by the purchaser. How, in the name of common sense, a case of this sort could be brought under the Statute of Usury is beyond my comprehension.
All this however, is to shew that I have acted no unfair or inconsistent part in this business—and to convince you more fully of this, if you do not like the terms of Sale, return me my receipt on, before  the first day of June next (which is allowing you ample time, as you have yourself informed me where you will expect my answer which goes by the first Post after your letter was reed) and your money shall be returned, & an end put to any further difficulty on the subject. I am Sir, Your Hble Servant

Go: Washington

